OIT THE MERITS.
Reed, J.
This is an appeal by the state, and by the sheriff and jailer of Lee county, from a judgment of the circuit judge admitting appellee to hail upon his habeas corpus petition.
Appellee is charged with murder. He shot and killed John Filgo on September 8, 1912. In the preliminary trial before the justice of the peace he was committed to jail without bail. At the November term, 1912, of the circuit court of Lee county, he was indicted for murder, tried and convicted, and the jury fixed his punishment at life imprisonment. The court granted a new trial on the ground that one of the jurors was related by affinity to deceased. There was a second hearing of the case, which ended in a mistrial.
In this appeal we have before us a complete record of the testimony on the trial at the March term, 1913. This is the testimony which was considered by the judge upon the hearing of the habeas corpus petition. The sole defense was temporary insanity of appellee. We do not believe that this has been shown. After carefully reading the record, we conclude that the circuit judge was manifestly wrong in admitting appellee to bail.

Reversed.